RESOLUCIÓN
Examinada la moción para mostrar causa presentada por el Ledo. Jorge E. Castro Jiménez, en cumplimiento con nuestras Resoluciones de 19 de junio, 17 de julio y 4 de septiembre de 1992, se le reinstala únicamente al ejercicio de la abogacía. Su petición en cuanto a la notaría estará sujeta a los resultados de la inspección de su obra notarial por la Oficina del Director de Inspección de Notarías.
Se le concede al Ledo. Govén D. Martínez Suris, Director de la Oficina de Inspección de Notarías, un término de treinta (30) días para someter los informes correspondientes.

Notifíquese por teléfono y por la vía escrita.

Lo acordó el Tribunal y certifica el señor Secretario General.
(.Fdo.) Francisco R. Agrait Liado

Secretario General